PER CURIAM.
This case involves the question of whether the presence of objective and subjective grading factors immunizes a seller of coins from a criminal charge of fraudulently misrepresenting the grade and value of coins to purchasers. While noting the existence of a number of objective, established grading factors, the district court determined that the Government had sufficiently shown, beyond a reasonable doubt, “that while subjectivity in the grading process may justify some variation in grading, this subjectivity factor cannot account for the huge differential in the grading and value of the coins.” United States v. Numisgroup Int’l, Corp., 170 F.Supp.2d 340, 351 (E.D.N.Y.2001). The Court concluded that a reasonable jury could have found the essential elements of mail fraud based on the intentional, systematic overgrading, beyond a reasonable doubt.
We AppiRM the judgment of the District Court for substantially the reasons stated by the District Court in its thorough decision, see id., 170 F.Supp.2d 340 (E.D.N.Y. 2001).